      Case 2:17-cr-00042-APG-DJA Document 245 Filed 08/17/21 Page 1 of 3



1    DANIEL HILL
     HILL FIRM PLLC
2    Nevada Bar No. 12773
     228 S. 4th Street, 3rd Floor
3    Las Vegas, Nevada 89101
     Phone: 702-848-5000
4    Fax: 702-442-8338
     dan@hillfirmlawyers.com
5    Attorney for Defendant

6
                         UNITED STATES DISTRICT COURT
7                             DISTRICT OF NEVADA
                                     -oOo-
8

9      UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00042-APG-DJA

                              Plaintiff,                STIPULATION TO CONTINUE
10
                                                              SENTENCING
                   vs.                                        (First Request)
11
       SHAMARIAE JONES,
12
                              Defendant.
13

14
            IT IS HEREBY STIPULATED AND AGREED by and between the United States
15
      of America, through Shaheen Torgoley and Allison Reese, Assistant United States
16
      Attorneys, together with Daniel Hill, counsel for defendant Shamariae Jones, that the
17
      sentencing hearing currently scheduled for August 25, 2021 be vacated and set to a date
18
      and time convenient to this Court, but no sooner than 45 days from the current
19
      sentencing date.
20
            This stipulation is entered into for the following reasons:
21
            1. The Defendant is in custody and does not object to the continuance.
22
            2. Undersigned counsel needs additional time to prepare for Defendant’s
23
                sentencing.
24
                                                  1
     Case 2:17-cr-00042-APG-DJA Document 245 Filed 08/17/21 Page 2 of 3



1            hearing.

2         3. Still pending is Mr. Jones’ motion for judgment of acquittal, the outcome of

3            which may substantially change the parties’ positions regarding sentencing.
4         4. The parties agree to the continuance.

5         5. Additionally, denial of this request for continuance could result in a

6            miscarriage of justice.

7         6. The additional time requested by this Stipulation is made in good faith and

8            not for purposes of delay.

9            This is the first request for a continuance of the sentencing hearing.

10               DATED this 17th day of August 2021.

11                                             /s/ Daniel Hill
                                               ______________________
12                                             Daniel Hill, Esq.
                                               Counsel for Defendant
13
                                               /s/ Shaheen Torgoley
14                                             /s/ Allison Reese
                                               ______________________
15                                             Shaheen Torgoley, Esq.
                                               Allison Reese, Esq.
16                                             Counsel for the United States
17

18

19

20

21

22

23

24
                                               2
     Case 2:17-cr-00042-APG-DJA Document 245 Filed 08/17/21 Page 3 of 3



1
                     UNITED STATES DISTRICT COURT
2                        DISTRICT OF NEVADA
3                               -oOo-
4
      UNITED STATES OF AMERICA,                       2:17-cr-00042-APG-DJA
5
                              Plaintiff,
6
                                                      ORDER
                  vs.
7
      SHAMARIAE JONES,
8
                             Defendant.
9

10         The ends of justice served by granting said continuance outweigh the best
11   interest of the public and the defendant in a speedy sentencing, since the failure to grant
12   said continuance would be likely to result in a miscarriage of justice, would deny the
13   parties herein sufficient time and the opportunity within which to be able to effectively
14   and thoroughly prepare for sentencing, taking into account the exercise of due diligence.
15         IT IS THEREFORE ORDERED that sentencing in the above-captioned matter
16
     currently scheduled for August 25, 2021, be vacated and continued to
17   November 3, 2021, at 2:30 p.m. in LV Courtroom 6C.
18
     DATED August 17, 2021
19

20
                                             THE HONORABLE ANDREW P. GORDON
21                                           U.S. DISTRICT COURT JUDGE

22

23

24
                                                  3
